Citation Nr: 0402582	
Decision Date: 01/28/04    Archive Date: 02/05/04

DOCKET NO.  98-00 154A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

T. Hal Smith


INTRODUCTION

The veteran served on active duty from April 1944 to April 
1946.  He died on March [redacted], 1997.  The appellant is the 
surviving spouse of the deceased veteran.  

This matter is before the Board of Veterans' Appeals (Board) 
on an appeal of a ratings decisions of the Department of 
Veteran's Affairs (VA) Regional Office (RO) in Los Angeles, 
California.  

In February 2000 the Board determined that the appellant's 
claim of service connection for the cause of the veteran's 
death was well grounded and remanded the claim for additional 
evidentiary development.  


REMAND

This claim must be afforded expeditious treatment by the 
Veterans Benefits Administration Appeals Management Center 
(VBA AMC).  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (CAVC) for additional development 
or other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs (or VBA AMC) to provide 
expeditious handling of all cases that have been remanded by 
the Board and the CAVC.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.

It was determined in the February 2000 determination that the 
appellant had submitted competent evidence linking the 
veteran's cause of death to a service-connected disability 
and the claim was reopened.  Subsequently, the Board remanded 
the claim for additional evidentiary development.  

A review of the record reflects that the veteran's primary 
medical care physician, Jacquelyn Vander Wall, M.D., provided 
a statement in December 1997 in which she opined that the 
veteran's service-connected disorders, particularly the 
lumbar and cervical spine conditions, significantly 
contributed to his death of chronic obstructive pulmonary 
disease (COPD).  It is noted that there is a contrary medical 
opinion also of record.  

As Dr. Vander Wall's actual treatment records were not part 
of the claims file, the claim was remanded, in part, to 
obtain these reports.  Such a request was made in March 2001.  
In a fax response from Dr. Vander Wall in March 2001, she 
indicated that records were located at "KPC" which was now 
closed, bankrupt, and unavailable.  

In a statement received in May 2003, the appellant stated 
that she believed that she had located the medical records of 
Dr. Vander Wall and provided the address of a management 
company in California.  She indicated that she would obtain 
these records and forward them to the Board.  The records nor 
additional correspondence from the appellant are of record.  

In a December 2003 appellant brief, the service 
representative asserted that an attempt should be made by the 
RO to obtain Dr. Vander Wall's records at the address 
provided by the appellant in her May 2003 statement.  

In order to provide the appellant every opportunity to 
substantiate her claim, the Board will remand the claim in an 
attempt to obtain these records which are crucial to her 
case.  

The Board observes that additional due process requirements 
may be applicable as a result of the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA) and its 
implementing regulations.  See 38 U.S.C.A. §§ 5100, 5102, 
5103, 5103A, and 5107 (West 2002) and 66 Fed. Reg. 45, 620 
(Aug. 29, 2001) (38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 
3.326(a)).  

Accordingly, the case is remanded for the following 
development.  

1.  The appellant has the right to submit 
additional evidence and argument on the 
matter or matters the Board has remanded 
to the VBA AMC.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).

2.  The VBA AMC should obtain all of the 
medical records relating to the veteran's 
treatment from Jacquelyn Vander Wall, 
M.D., from the onset of his treatment by 
her in November 1994 until his death in 
March 1997.  This attempt should be made 
to the address provided by the appellant 
which is as follows: 

Iron Mountain Record Management 
1340 E 6th St.
Los Angeles, Ca.  90021

If any requested records are not 
available, or the search for such records 
otherwise yields negative results, that 
fact should be noted in the claims file, 
and the appellant and her representative 
should be so notified.  

3.  The Board errs as a matter of law 
when it fails to ensure compliance, and 
further remand will be mandated is this 
development is not completed.  .  Stegall 
v. West, 11 Vet. App. 268 (1998).  

In addition, the VBA AMC should review 
the claims file to ensure that any 
notification and development action 
required by the VCAA of 2000 is 
completed.  

In particular, the VBA AMC should ensure 
that the new notification requirements 
and development procedures contained in 
sections 3 and 4 of the Act (38 U.S.C.A. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  

4.  After undertaking any development 
deemed essential in addition to that 
specified above, the VBA AMC should 
readjudicate the issue of entitlement to 
service connection for the cause of the 
veteran's death.  This should include 
consideration of all evidence of record, 
including the evidence added to the 
record since the March 2003 supplemental 
statement of the case (SSOC) 

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the VBA AMC should issue a SSOC.  
The SSOC must contain notice of all relevant action taken on 
the claim for benefits, to include a summary of the evidence 
and applicable law and regulations pertaining to the issue 
currently on appeal.  A reasonable period of time for a 
response should be afforded.  Thereafter, the case should be 
returned to the Board for further appellate review, if 
otherwise in order.  By this remand, the Board intimates no 
opinion as to any final outcome warranted.  




	                  
_________________________________________________
	CHERYL L. MASON
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




